Title: Memorandum from Thomas Jefferson, 29 August 1790
From: Jefferson, Thomas
To: Washington, George

 

[New York, 29 August 1790]

Proceedings to be had under the Residence act.
a territory not exceeding 10. miles square (or, I presume, 100 square miles in any form) to be located, by metes and bounds.
3. commissioners to be appointed.
I suppose them not entitled to any salary.
[If they live near the place they may, in some instances, be influenced by self interest, & partialities: but they will push the work with zeal. if they are from a distance, & Northwardly, they will be more impartial, but may affect delays.]
the Commissioners to purchase or accept “such quantity of land on the E. side of the river as the President shall deem proper for the U.S.” viz. for the federal Capitol, the offices, the President’s house & gardens, the town house, Market house, publick walks, hospital. for the President’s house, offices & gardens, I should think 2. squares should be consolidated. for the Capitol & offices one square. for the Market one square. For the Public walks 9. squares consolidated.
the expression “such quantity of land as the President shall deem proper for the U.S.” is vague. it may therefore be extended to the acceptance or purchase of land enough for the town: and I have no doubt it is the wish, & perhaps expectation. in that case it will be to be laid out in lots & streets. I should propose these to be at right angles as in Philadelphia, & that no street be narrower than 100. feet, with foot-ways of 15. feet. where a street is long & level, it might be 120. feet wide. I should prefer squares of at least 200. yards every way, which will be of about 8. acres each.
The Commissioners should have some taste in Architecture, because they may have to decide between different plans.
They will however be subject to the President’s direction in every point.
When the President shall have made up his mind as to the spot for the town, would there be any impropriety in his saying to the neighboring landholders, “I will fix the town here if you will join & purchase & give the lands.” they may well afford it from the increase of value it will give to their own circumjacent lands.


The lots to be sold out in breadths of 50. feet: their depths to extend to the diagonal of the square.
I doubt much whether the obligation to build the houses at a given distance from the street, contributes to it’s beauty. it produces a disgusting monotony. all persons make this complaint against Philadelphia. the contrary practice varies the appearance, & is much more convenient to the inhabitants.
In Paris it is forbidden to build a house beyond a given height, & it is admitted to be good restriction. it keeps down the price of ground, ⟨keep⟩s the houses low & convenient, & the streets light & airy. fires are much more manageable where houses are low. this however is an object of legislation.
